Citation Nr: 0319515	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for herniated nucleus pulposus, status post 
laminectomy.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

On December 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran is to be afforded VA 
orthopedic and neurological examinations 
for the purpose of determining the 
severity of his service-connected low 
back disorder.  The veteran's claims 
folder in its entirety, to include a copy 
of this remand, is to be furnished to the 
examiners prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examinations are to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic studies, including 
electromyogram, and/or nerve conduction 
study, deemed warranted by the examiner.  
All applicable diagnoses must be fully 
set forth.  If either examiner is unable 
to render any finding or opinion 
requested, it should be so indicated on 
the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  

The orthopedic examiner should provide 
detailed findings as to the following. 

(a)  Describe the current state of the 
veteran's lower spine, including the 
presence or absence of ankylosis and, if 
present, the degree thereof and whether 
it is at a favorable or unfavorable 
angle.  Also note whether there is 
present or absent a listing of whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of the joint space, or 
abnormal mobility on forced motion.  Also 
note whether there is muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position; or characteristic pain on 
motion.

(b)  Undertake range of motion studies of 
the lumbar spine, noting the exact 
measurements for forward flexion, 
extension, lateral flexion, and rotation, 
and whether any limitation of motion is 
severe, moderate, or slight in degree.

(c)  Ascertain whether the lower spine 
exhibits weakened movement, excess 
fatigability or incoordination 
attributable to the service-connected 
disability, and, if feasible, any 
determination should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any pain, 
weakened movement, excess fatigability or 
incoordination.

(d)  Identify whether there is present or 
absent objective signs of pain of the 
lower spine and whether such pain, if 
any, could significantly limit functional 
ability during flare-ups or when the 
affected part is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

The neurological examiner should respond 
to each of the following.  In reporting 
the findings, the examiner should attempt 
to dissociate those manifestations 
attributable to any co-existing but 
nonservice connected disabilities.

(a)  Describe any and all neurological 
manifestations specifically attributable 
to the service connected back disability.  

(b)  Note whether there are present or 
absent recurring attacks of 
intervertebral disc syndrome and whether 
only little intermittent relief is 
achieved.  Also, note whether there is 
present or absent persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief.  Also note whether 
the disability is moderate with recurring 
attacks, mild, or postoperative, cured.

(c)  Quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months.  

2.  In March 2003, the Board requested 
the veteran's assistance in obtaining 
records.  If such records cannot be 
obtained and we do not have affirmative 
evidence that they do not exist, inform 
the veteran of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Note that 
under 38 U.S.C.A. § 5103A(b)(3), we are 
obligated to continue trying to obtain 
evidence from a Federal department or 
agency "unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Also inform the veteran 
that the Board will proceed to decide his 
appeal without these records unless he is 
able to submit them.  Allow an 
appropriate period of time within which 
to respond.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





